Case 2:20-cv-00630-JMS-DLP Document 67-2 Filed 01/27/21 Page 1 of 2 PagelD #: 1199

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF INDIANA

TERRE HAUTE DIVISION
PATRICK R. SMITH and BRANDON 8S. HOLM, )
Plaintiffs, 5
V. 5 No. 2:20-cv-00630-JMS-DLP
JEFFREY ROSEN, et al,
Defendants.

Declaration of M.D. Carvajal
I, M.D. Carvajal, declare the following:

1. I am currently employed as Director of the Federal Bureau of Prisons (BOP). I have held
this position since February 25, 2020. My business office is located at the BOP Central
Office in Washington, D.C.

2. The statements I make hereinafter are made on the basis of my review of the official files
and records of the BOP, my own personal knowledge, and on the basis of information
acquired by me through the performance of my official duties.

3. This declaration is in response to the Court’s Order dated January 11, 2021. (ECF No.
60), which states that “within 15 days of each execution carried out at FCC Terre Haute,
the defendants shall each file with the Court a sworn affidavit or declaration under
penalty of perjury attesting that they have complied with the Court's preliminary
injunction.”

4, I am aware of the Court’s Order Granting Preliminary Injunction dated January 7, 2021
(ECF No. 56), stating that defendants are enjoined from carrying out any future

executions in the next 60 days without implementing the following policies:
Case 2:20-cv-00630-JMS-DLP Document 67-2 Filed 01/27/21 Page 2 of 2 PagelD #: 1200

e The defendants will enforce mask requirements for all staff participants in the
executions.

e The defendants will maintain contact logs for all FCC Terre Haute staff members
involved in any execution who have close contact—within 6 feet for a total of 15
minutes over the course of a 24-hour period—with any other person during
execution preparation, during an execution, or during the post-execution process.

e For 14 days following any such close contact, the defendants will require the
impacted FCC Terre Haute staff member to produce a negative COVID-19 result
using one of the complex's rapid testing machines each day before beginning
ordinary duties that involve interaction with FCC inmates.

e The defendants will ensure that thorough contract tracing is conducted for any
such FCC staff member who tests positive for COVID-19 during this 14-day
period.

5, I am also aware of the Court’s Order Denying in Part Plaintiffs’ Motion for Finding of
Contempt (ECF No. 65) requiring that the two officials who removed their masks during
the execution on January 14, 2021, “shall not have close contact with any FCC Terre
Haute personnel, beginning immediately and for the remainder of the officials' time at
FCC Terre Haute in January 2021.”

6. As Director, | am not involved in the day-to-day operations at FCC Terre Haute. Rather,
oversight of the day-to-day operations at the institution is a function of the Complex
Warden at FCC Terre Haute and those employees to whom he may have delegated these
duties. However, I have been advised that since the issuance of the above referenced

orders (ECF Nos. 56, 65), the BOP has complied with their requirements.

I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct. Executed this Yr day of J anuary, 2021. AE

M.D. Carvajal t)
Director he

Federal Bureau of Prisons
